Citation Nr: 0924809	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-15 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for depression.

2.  Entitlement to service connection for right knee 
arthritis to include as secondary to right knee 
chondromalacia.

3.  Entitlement to an increased rating for left knee 
chondromalacia, currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for right knee 
chondromalacia, currently evaluated as 20 percent disabling 
between March 24, 2003 and February 3, 2006 and 30 percent 
disabling as of February 3, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in December 2003 and 
June 2007 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Des Moines, Iowa.

In May 2009, the Veteran testified during a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.


FINDINGS OF FACT

1.  The competent medical evidence of record does not 
indicate that the Veteran's current diagnosis of depression 
is related to military service.

2.  The competent medical evidence of record shows that the 
Veteran's right knee arthritis is not related to active 
military service and it was not caused or aggravated by her 
service-connected right knee chondromalacia.

3.  Prior to August 31, 2007, the competent medical evidence 
of record shows that the Veteran's left knee chondromalacia 
is manifested by moderate disability, including subjective 
complaints of pain and giving way, use of a cane, smooth, 
stable and symmetric gait, mild swelling of the knee and some 
limitation of flexion.  

4.  The competent medical evidence of record shows that as of 
August 31, 2007, the Veteran's right knee chondromalacia more 
closely approximately a marked knee disability with increased 
limitation of motion and functional impairment due pain, 
moderate patellofemoral crepitance and positive grind test; 
however, there was no evidence of nonunion of the tibia and 
fibula with loose movement, ankylosis, or any limitation of 
extension. 

5.  Between March 24, 2003 and February 3, 2006, the 
competent medical evidence of record shows that the Veteran's 
right knee chondromalacia was manifested by moderate symptoms 
including mild to moderate functional disability with 
subjective complaints of burning pain and stiffness, no use 
of assistive devices or a brace and no evidence of 
instability of the ligaments.

6.  The competent medical evidence of record shows that as of 
February 3, 2006 manifestations of the Veteran's right knee 
chondromalacia does not include nonunion of the tibia and 
fibula with loose movement, ankylosis, or any limitation of 
extension. 


CONCLUSIONS OF LAW

1.  Depression was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

2.  Right knee arthritis was not incurred in or aggravated by 
active military service and is not proximately due to or 
aggravated by the service-connected bilateral knee 
disability.  38 U.S.C.A. §§ 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2008).

3.  The schedular criteria for a disability rating in excess 
of 20 percent for left knee chondromalacia have not been met 
or approximated prior to August 31, 2007.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 4.71, 4.71a, Diagnostic 
Codes 5256-5262 (2008).

4.  The schedular criteria for a 30 percent disability rating 
for left knee chondromalacia have been met as of August 31, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 
4.71, 4.71a, Diagnostic Codes 5256-5262 (2008).

5.  The schedular criteria for a disability rating in excess 
of 20 percent for right knee chondromalacia have not been met 
or approximated between March 24, 2003 and February 3, 2006.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 4.71, 
4.71a, Diagnostic Codes 5256-5262 (2008).

6.  The schedular criteria for a disability rating in excess 
of 30 percent for right knee chondromalacia have not been met 
or approximated as of February 3, 2006.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 
4.14, 4.40, 4.41, 4.44, 4.45, 4.68, 4.71, 4.71a, Diagnostic 
Codes 5256-5262 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  The 
requirement of requesting that the claimant provide any 
evidence in his or her possession that pertains to the claim 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Thus, any error related to this 
element is harmless.  This notice must be provided prior to 
an initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

With regard to claims for service connection for a 
disability, the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of the 
claim: (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Thus, upon receipt of an application for a 
service-connection claim, VA must review the information and 
the evidence presented with the claim and provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application including notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id.

A February 2007 VCAA letter informed the Veteran of what 
evidence was required to substantiate her service connection 
claim for depression.  This letter also informed the Veteran 
of her and VA's respective duties for obtaining evidence.  
The VCAA letter requested the Veteran to provide any evidence 
in her possession and she was informed that it was ultimately 
her responsibility to ensure that VA received any evidence 
not in the possession of the Federal government.  The letter 
also informed the Veteran of how VA determines the disability 
rating and effective date should her claim be granted.  

Regarding the claim of entitlement to service connection for 
right knee arthritis, a May 2003 VCAA letter notified the 
Veteran of what evidence was required to substantiate her 
service connection claim for arthritis.  This letter also 
informed the Veteran of her and VA's respective duties for 
obtaining evidence.   

A VCAA notice letter dated in April 2006 informed the Veteran 
of how VA determines the disability rating and effective date 
should her arthritis claim be granted.  However, this portion 
of the duty to notify was satisfied subsequent to the initial 
AOJ decision.  The Board finds that this error was not 
prejudicial to the Veteran because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of the notice.  Not only has the Veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of 
the supplemental statement of the case issued in February 
2009 after the notice was provided.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or an SSOC, is sufficient to 
cure a timing defect).  For the reasons stated above, it is 
not prejudicial to the Veteran for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 

VCAA notice letters dated in February 2006 and June 2008 
notified the Veteran that to establish entitlement to an 
increased evaluation for chondromalacia of the bilateral 
knee, the evidence must show that the service-connected 
conditions had become worse.  The June 2008 VCAA letter 
notified the Veteran of the criteria for a higher rating 
under Diagnostic Code 5262, impairment of the tibia and 
fibula, which was the criteria the RO used to rate her 
conditions.  In addition, the letter specifically informed 
the Veteran that VA considers the following evidence in 
determining the disability ratings: nature and symptoms of 
the condition, severity and duration of the symptoms, impact 
of the condition on employment and daily life and specific 
test or measurement results.  The letter also provided 
examples of the evidence that the Veteran should inform the 
VA about or provide to the VA.  Although, the information was 
provided subsequent to the initial AOJ decision in December 
2003, the Board finds that this error was not prejudicial to 
the Veteran because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
the notice.  Not only has the Veteran been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claims and given ample time to respond, but 
the AOJ also readjudicated the case by way of the statement 
of the case issued in February 2009 after the notice was 
provided.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or an 
SSOC, is sufficient to cure a timing defect).  For the 
reasons stated above, it is not prejudicial to the Veteran 
for the Board to proceed to decide this appeal as any notice 
error did not affect the essential fairness of the 
adjudication.  

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records, VA treatment 
records, VA examinations and SSA records.  The Board has 
carefully reviewed the pertinent VA examination reports and 
it finds these examinations to be adequate for rating 
purposes.  In this regard, the examiners reviewed the entire 
claims file in conjunction with the examination and the 
physical evaluations and opinions reflect consideration of 
the lay and medical evidence of record.  

 The Board observes that the Veteran was not provided with a 
medical examination or medical opinion with respect to her 
service connection claim for depression.  VA has a duty to 
provide a VA examination when the record lacks evidence to 
decide the Veteran's claim and there is evidence of (1) a 
current disability or symptoms of a current disability, (2) 
an in-service event, injury, or disease, and (3) some 
indication that the claimed disability may be associated with 
the established event, injury, or disease.  See 38 C.F.R. § 
3.159(c)(4), McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, the medical evidence of record does not indicate that 
the Veteran was treated for depression in service or any 
indication that the Veteran's depression may be related to 
her service.  In light of the absence of any evidence of 
depression in service or any competent medical evidence 
suggesting a link between Veteran's depression and service, 
VA is not required to provide the Veteran with a VA 
examination in conjunction with that claim.

The record also includes the Veteran's statements in support 
of her claim and a transcript of the May 2009 Board hearing.  
The Board has carefully reviewed the Veteran's statements and 
her testimony in the claims file and it concludes that the 
Veteran has not identified other evidence not already of 
record.  Furthermore, there is no other indication in the 
file that there are additional relevant records that have not 
yet been obtained.  Based on the foregoing, the Board finds 
that all relevant facts have been developed properly and 
sufficiently in this appeal and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to her claims. 
II.  Merits of the Claims for Service Connection

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  In addition, service connection may be presumed 
for certain chronic diseases that are manifested to a 
compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309(a).

To establish service connection for a claimed disorder, there 
must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 
12 Vet. App. 341, 346 (1999); Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

Under section 3.310(a) of VA regulations, service connection 
may also be established on a secondary basis for a 
disability, which is proximately due to, or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient of evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to the current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310 regarding the Veteran's 
service connection claim for arthritis, which is more 
favorable to the claimant because it does not require the 
establishment of a baseline before an award of service 
connection may be made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eyewitness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).  

Depression  

The Veteran filed a claim for depression in June 2006.  She 
contends that her depression was incurred during military 
service and she has had intermittent problems with depression 
since that time.  The RO denied the claim in June 2007.  The 
Veteran appeals this decision.    

In assessing whether the Veteran is entitled to service 
connection for depression, the evidence of record must show 
that the Veteran currently has that disability.  A July 2006 
VA treatment record shows that the Veteran was diagnosed with 
depression.  Thus, the medical evidence of record shows that 
the Veteran has a current diagnosis of depression.  

The medical evidence of record does not indicate the Veteran 
incurred depression during service, incurred a psychosis 
within one year of service or manifested a continuity of 
symptomatology indicative of depression in the first several 
years following discharge from service.  38 C.F.R. § 3.303; 
Pond, 12 Vet. App. at 346.  Specifically, the Veteran's 
service medical records do not show that the Veteran 
complained of or received treatment for depression or any 
other psychiatric disorder during service.  The Board notes 
that a photocopy of her service medical record dated in 
October 1971 discusses a major depressive disorder; however, 
it appears that this is in reference to someone other than 
the Veteran and that another document may have been in the 
photocopy machine at the time the copy of the service medical 
record was made.  The original service medical record does 
not document a major depressive disorder in October 1971.  
Her separation examination dated in January 1972 shows that 
her psychiatric clinical evaluation was normal and there was 
no indication of a diagnosis of depression or any other 
psychiatric disorder.  The medical evidence of record shows 
that the Veteran was not diagnosed with depression until 
2006, approximately 34 years after the Veteran was discharged 
from service in July 1972.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  Furthermore, there is no 
competent medical evidence or opinion that indicates a 
relationship between the Veteran's current depression and her 
active military service.  

The only evidence that indicates that the Veteran's 
depression is related to military service is from the 
Veteran's own statements.  Lay persons can provide an account 
of observable symptoms, such as a depressive mood.  See 
Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  However, 
lay assertions regarding medical matters, such as an opinion 
that a psychiatric disorder was caused by or aggravated by 
military service, have no probative value because lay persons 
are not competent to offer such medical opinions.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(professional opinions are required to address areas of 
knowledge requiring expertise).  The Veteran is not a 
licensed health care professional; therefore, the lay 
evidence offered by the Veteran is not competent medical 
evidence and does not prove a relationship between the 
Veteran's depression and her military service.  Based on the 
foregoing, the preponderance of the evidence shows that the 
Veteran's depression is not related to military service.   
  
The Board notes that under the provisions of 38 U.S.C.A. § 
5107(b), the benefit of the doubt is to be resolved in the 
Veteran's favor in cases where there is an approximate 
balance of positive and negative evidence in regard to a 
material issue.  However, the preponderance of the evidence 
is against the Veteran's claim and that doctrine is not 
applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the Veteran's claim of entitlement to service 
connection for depression is not warranted. 

Right Knee Arthritis

The Veteran filed a service connection claim for right knee 
arthritis.  She asserts that the arthritis in her right knee 
is related to her in-service knee injury.  The RO denied the 
claim.  The Veteran appeals this decision.  

A VA examination dated in March 2006 provided a diagnosis of 
degenerative joint disease of the right knee.  Thus, the 
medical evidence of record shows that the Veteran has a 
current diagnosis of right knee arthritis.  

A review of the Veteran's service medical records show that 
the Veteran was diagnosed with bilateral chondromalacia of 
the knees in October 1971.  She was placed on temporary major 
duty restrictions for prolonged walking or standing due to 
her bilateral chondromalacia.  The Veteran's separation 
examination dated in January 1972 noted that the Veteran's 
knees gave out during service; however, clinical evaluation 
revealed that her lower extremities were normal.  

The medical records reveal that the Veteran did not have a 
diagnosis of right knee arthritis in service or within one 
year of discharge from military service.  Furthermore, the 
Veteran was not diagnosed with arthritis of the right knee 
until 2002, approximately 30 years after the Veteran was 
discharged from service in July 1972.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  

As there is no evidence of right knee arthritis in service or 
manifested to a degree of 10 percent or more within the one 
year presumptive period from discharge of service, the 
threshold question is whether there is sufficient medical 
evidence to establish an etiological link between the 
Veteran's current arthritis of the right knee and her active 
service.  A VA examination was conducted in August 2007.  
After a review of the claims file and a physical examination 
of the Veteran, the examiner provided the opinion that the 
Veteran's right knee arthritis was not likely related to the 
Veteran's service-connected conditions, which include 
bilateral chondromalacia, and is more likely than not 
secondary to excessive weight bearing as a result of obesity.  
Accordingly, the Board finds that there is no competent 
medical evidence that indicates the Veteran's right knee 
arthritis is related to military service, including 
chondromalacia of the right knee that was incurred during 
service.  

The Board recognizes that the Veteran states that her right 
knee arthritis is related to her knee injuries in military 
service.  However, the Veteran, as a lay person, is not 
competent to provide an opinion concerning medical causation 
of arthritis.  Grottveit, 5 Vet. App. at 93; see Espiritu, 2 
Vet. App. at 494.  As the competent medical evidence does not 
link the Veteran's current arthritis of the right knee to 
service, service connection on a direct basis must be denied.

Regarding the issue of entitlement to service connection for 
arthritis of the right knee on a secondary basis, as 
discussed above the competent medical evidence reveals that 
the Veteran's right knee arthritis is not likely related her 
service-connected disorders, including bilateral 
chondromalacia and that it was determined that her condition 
is more likely related to excessive weight bearing.  

The only evidence that indicates the Veteran's right knee 
arthritis is related to her service-connected disabilities is 
from the Veteran's own statements.  Lay persons can provide 
an account of observable symptoms.  See Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  However, lay 
assertions regarding medical matters, such as an opinion on 
the etiology of the Veteran's arthritis of the right knee, 
have no probative value because lay persons are not competent 
to offer medical diagnoses or opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (professional 
opinions are required to address areas of knowledge requiring 
expertise).  As the competent medical evidence does not link 
the Veteran's current right knee arthritis to her service-
connected disabilities, service connection on a secondary 
basis is not warranted.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit of the doubt rule is not for application.  
See Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001); 
see also 38 U.S.C.A. § 5107.  Accordingly, the Board finds 
entitlement to service connection for right knee arthritis is 
not warranted.    

III.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the Veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the Veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

The Veteran's statements describing the symptoms of his or 
her service-connected disorder are deemed competent evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria. 

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40. Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 
C.F.R. § 4.45.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or misaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
United States Court of Appeals for Veterans Claims has 
emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination and pain on motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In addition, arthritis shown by X-ray studies is rated based 
on limitation of motion of the affected joint.  When 
limitation of motion would be noncompensable under a 
limitation of motion code, but there is at least some 
limitation of motion, a 10 percent rating may be assigned for 
each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  Diagnostic Code 5010, used for rating 
traumatic arthritis, directs that the evaluation of arthritis 
be conducted under Diagnostic Code 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  
When, however, the limitation of motion is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent may be applied to each such major joint or group of 
minor joints affected by limitation of motion.  The 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under Diagnostic Code 5003.  38 C.F.R. § 
4.71a, Diagnostic Code 5003, Note 1.  

Chondromalacia of the Left Knee
	
The Veteran is currently rated 20 percent disabling for 
chondromalacia of the left knee under Diagnostic Code 5262.  
In this matter, the RO has found Diagnostic Code 5262, which 
addresses impairment of the tibia and fibula as most 
analogous to the Veteran's bilateral chondromalacia disorder.  
In addressing the Veteran's claim for increase under this 
provision, the Board will review the criteria under 
Diagnostic Code 5262, in addition to the criteria noted under 
other Diagnostic Codes addressing knee disorders.  See 38 
C.F.R. § 4.71, Diagnostic Codes 5256-5263.    

Under Diagnostic Code 5262, a 20 percent disability rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability rating is 
warranted for malunion of the tibia and fibula with marked 
knee or ankle disability.  38 C.F.R. § 4.71a, Diagnostic Code 
5262.  
A 40 percent rating is warranted where there is nonunion of 
the tibia and fibula, with loose motion, and requiring a 
brace.  Id.  

The word "marked" is not defined in the VA Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the end that its decisions 
are equitable and just.  38 C.F.R. § 4.6.  It should also be 
noted that use of terminology such as "moderate" or 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 C.F.R. §§ 4.2, 
4.6.

The evidence of record, as discussed in more detail below, 
reveals that a staged rating is appropriate for the Veteran's 
chondromalacia of the left knee with arthritis.  

Prior to August 31, 2007

The Veteran was provided with a VA examination in May 2003.  
She complained of burning pain and stiffness in both knees.  
Her condition was chronic and present everyday.  She did not 
use crutches, braces, a cane or corrective shoes.  She 
reported lack of endurance and some instability or giving 
way.  She did not report any episodes of dislocation or 
recurrent subluxation.  There was no effusion or exostoses of 
the left knee. Flexion of the left knee was from zero to 140 
degrees with pain at 90 degrees.  The medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments were stable.  

During a March 2006 VA examination, the Veteran reported that 
her left knee cracks and pops occasionally.  She fell and 
bruised her knee at work in September 2005.  The Veteran 
reported increased pain with kneeling and squatting.  She 
also had difficulty sleeping due to pain.  She stated that 
she was able to walk approximately 100 feet and then she had 
to stop secondary to pain.  The Veteran also has difficulty 
walking on stairs, getting in and out of a car or bathtub and 
getting on or off a toilet or chair.  The examiner noted that 
she uses a cane; however, her gait was stable, smooth and 
symmetric.  Her extremities were properly aligned and grossly 
symmetric.  Muscle mass, tone and strength were symmetric 
with strength five out of five without fatigue or lack of 
endurance after continuous resistance greater than gravity.  
The Veteran was very guarded and cautious during the 
examination and she had difficulty going from a sitting 
position to standing.  She had to use her arms and the 
armrest to assist in standing.  There was mild patellofemoral 
crepitus.  Flexion of the left knee was from zero to 110 
degrees on active and passive motions.  The Veteran was able 
to flex from zero to 100 degrees on repetition.  Extension 
was to zero degrees on active, passive and repetitive motion.  
Drawer and McMurray tests were negative.  Varus and valgus 
tests were negative.  The examiner provided the opinion that 
the Veteran's chondromalacia of the left knee had moderate 
functional impact.  

After careful consideration of the record, the Board 
concludes that the competent medical evidence does not 
warrant an evaluation in excess of 20 percent under 
Diagnostic Code 5262 prior to August 31, 2007.  In this 
regard, prior to August 31, 2007, the Veteran's left knee was 
manifested by no more than moderate functional disability 
with subjective complaints of pain and instability or giving 
way.  Objective medical evidence did not indicate instability 
of the ligaments.  Although she used a cane during the March 
2006 VA examination, her gait was stable, smooth and 
symmetric.  Strength in the left lower extremity was measured 
as five out five without fatigue or lack of endurance after 
continuous resistance greater than gravity and there was no 
objective evidence of deformity during this period.  The 
evidence showed that the Veteran had mild swelling of the 
knee.  Range of motion was limited to 90 degrees considering 
pain on motion.  The Board concludes that such evidence is 
productive of no more than a moderate knee disability, and 
most closely approximates the 20 percent disability rating.  

In determining that the Veteran's left knee chondromalacia 
more closely approximates a 20 percent disability rating 
under Diagnostic Code 5262, the Board considered additional 
functional loss due to pain.  The evidence of record does not 
show that the Veteran has functional loss warranting a rating 
higher than 20 percent.  The Veteran reported difficulty 
sitting, walking up and down stairs, getting in and out of a 
bathtub and car.  VA examinations show that her left knee 
disability was manifested by moderate limited range of motion 
due to pain.  The assignment of a 20 percent disability 
rating adequately compensates the Veteran for any loss of 
function due to pain, weakness, fatigability, incoordination, 
or pain on movement of a joint.  

The Board has also considered alternative diagnostic codes 
through which the Veteran may obtain an increased disability 
rating.  Under Diagnostic Code 5257, a 30 percent evaluation 
is warranted for severe recurrent subluxation and lateral 
instability.  The Veteran reported some instability and 
giving way during the May 2003 VA examination. The objective 
medical evidence reveals that the medial and lateral 
collateral ligaments and anterior and posterior cruciate 
ligaments were stable. See May 2003 VA examination.  Thus, 
the Veteran's chondromalacia of the left knee does not 
approximate severe recurrent subluxation and lateral 
instability.

A 30 percent disability rating is warranted for flexion 
limited to 15 degrees and extension limited to 20 degrees 
under Diagnostic Codes 5260 and 5261.  In this case, even 
accounting for pain the Veteran's flexion of the left knee 
limits her range of motion to 90 degrees and she is able to 
extend to zero.  Therefore, the Veteran does not meet the 
requirements for an increased rating under Diagnostic Codes 
6260 and 6261.   

Diagnostic code 5256 is the only other code for the knee and 
leg that provides a higher rating than 20 percent.  However, 
the Veteran does not have ankylosis of the knee.  
Accordingly, Diagnostic Code 5256 is not applicable in this 
case.  

As of August 31, 2007

The Veteran underwent another VA examination in August 2007.  
The Veteran reported constant dull ache and rated the pain 8 
out of 10 with radiculopathy in the left lower extremity.  
Pain increased to 9 out of 10 with bending, walking, 
twisting, lifting and sitting.  She reported occasional 
swelling six out of seven days, which resolve with the use of 
ice.  She discussed difficulty walking distances and walking 
on uneven ground.  Flexion of the left knee was from zero to 
50 degrees with pain at 30 degrees.  Extension was to zero 
degrees.  The examiner noted that the Veteran expressed 
extreme pain with light palpation of the knees.  He viewed 
this as an inappropriate pain response as extreme pain was 
noted with minimal range of motion.  A witness in the room 
that assisted with the examination noted that Veteran easily 
sat in a char with her knees bent in excess of 100 degrees 
bilaterally with no reported pain when sitting in chair.  The 
examiner noted that he was unable to fully evaluate joint 
crepitance due to painful limited range of motion.  There was 
no evidence of laxity, instability, effusion, warmth or 
erythema.  The examiner determined that the examination of 
the Veteran's left knee chondromalacia revealed inappropriate 
pain response and inappropriate decreased range of motion on 
examination.  He asserted that that the Veteran's left knee 
disorder has a moderate impact on functional ability.  

A VA examination of the Veteran's left knee in December 2008 
reveals that the Veteran reported that she had pain in her 
knees all of the time.  She rates the background pain as 7 
out of 10 with pain increasing when using stairs, walking 
when she goes shopping, and kneeling.  She reported grinding 
and popping of the left knee with occasional redness and 
swelling.  She uses a cane and shifts the cane between the 
left and right side depending on which knee is hurting the 
worse.  On physical evaluation, the examiner noted that the 
Veteran's gait was antalgic with the use of a cane in the 
left hand.  Lower extremities were properly aligned and 
grossly symmetric.  Muscle mass, tone and strength were 
grossly symmetric.  Strength of the left lower extremity was 
five out of five without apparent fatigue or lack of 
endurance after continuous resistance greater than gravity.  
Light touch on the left knee resulted in the Veteran 
indicating that she was having more pain.  All attempts at 
passive range of motion were resisted by the Veteran and she 
yelled out throughout all attempts at movement.  Anterior and 
posterior cruciate ligaments were stable during Drawer's 
test, although the Veteran complained of pain.  Collateral 
ligaments were stable with varus and valgus force applied.  
Moderate patellofemoral crepitance during passive and active 
range of motion movements.  Positive grind test and pain on 
movement of the patella.  The Veteran reported increased pain 
throughout the entire range of motion during passive, active 
and repetitive range of motion movements of the left knee.  
Passive flexion was 25 degrees to 100 degrees when seated on 
the examination table and zero degrees to 30 degrees when 
supine on the examination table.  Active flexion was 25 
degrees to 90 degrees when seated on the exam table, zero to 
90 degrees when seated in the chair in the exam room, and 
zero to 20 degrees when supine on the examination table.  
Passive extension of the left knee lacked 25 degrees when 
seated on the examination table, but the knee went to zero 
degrees when seated in the chair and knee went to zero 
degrees on each of the three repetitive motions.  The 
examiner observed that the range of motion for the left knee 
when seated in the chair and when walking was from zero to 90 
degrees without obvious signs of increased pain.  When the 
Veteran was seated at the examination table, the examiner was 
able to passively flex her left knee to 100 degrees.  The 
examiner also noted that there was additional functional 
impairment due to pain, pain on repeated use, and reported 
fatigue, weakness and lack of endurance.  The examiner 
provided the opinion that the exact contribution of each of 
the above diagnoses to the observed range of motion and 
functional ability of the left knee cannot be determined 
without mere speculation. 

Based on the evidence described above, the Board finds that a 
30 percent disability rating is warranted.  Objective medical 
evidence shows moderate patellofemoral crepitance during 
range of motion movements.  The Veteran's left knee also 
demonstrated positive grind test and pain on movement of the 
patella.  During the August 2007 VA examination, the Veteran 
demonstrated that she was able to flex in excess of 100 
degrees.  Although the Veteran demonstrated severe limitation 
of motion on the examination table during the December 2008 
VA examination, when she was sitting in the chair she was 
able to flex from zero to 90 degrees and the examiner was 
able to passively flex her left knee to 100 degrees.  The 
Veteran was able to extend to zero degrees when seated on a 
chair and after repetitive motion.  The VA examinations 
revealed that the Veteran limitation of motion on flexion 
increased since the March 2006 examination.  The examiner 
also noted that there was additional functional impairment 
due to pain, pain on repeated use, and reported fatigue, 
weakness and lack of endurance.  Thus, resolving any benefit 
of the doubt in favor of the Veteran the Board finds that the 
Veteran's chondromalacia of the left knee with arthritis more 
closely approximates a marked knee disability as of August 
31, 2007.  

In finding that a 30 percent rating is warranted for the 
Veteran's service-connected chondromalacia of the left knee, 
the Board declines to grant a 40 percent rating, the highest 
rating under Diagnostic Code 5262.  The evidence of record 
must reflect that the Veteran's left knee disability has 
manifested itself with nonunion of the tibia and fibula with 
loose movement requiring a brace to warrant a 40 percent 
rating.  The medical evidence of record gives no such 
indication.  Although the Veteran's left knee disability 
requires a cane and the use of a brace, there is no evidence 
that the Veteran has nonunion of the tibia or fibula or loose 
movement.  As such, an increased rating cannot be assigned 
under this diagnostic code. 

The Board has also considered alternative avenues through 
which the Veteran may obtain an increased disability rating.  
Diagnostic codes 5256 and 5261 are the only other codes for 
the knee and leg that provide a higher rating than 30 
percent.  However, the Veteran does not have ankylosis of the 
knee or any limitation of extension.  Accordingly, diagnostic 
codes 5256 and 5261 for knee and leg conditions are not 
applicable in this case.  

The Board notes that the Veteran was service-connected for 
arthritis of the left knee secondary to her service-connected 
chondromalacia in February 2009 and the evidence shows that 
her arthritis of the left knee is diagnosed by X-ray.  See 
radiology report dated in September 2006.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition is not "duplicative of or overlapping with 
the symptomatology" of the other condition.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  The VA Office 
of General Counsel has stated that compensating a claimant 
for separate functional impairment under Diagnostic Code 5257 
and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).  In this opinion, the VA General Counsel held 
that a Veteran who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
provided that a separate rating is based upon additional 
disability.  Subsequently, in VAOPGCPREC 9-98, the VA General 
Counsel further explained that if a Veteran has a disability 
rating under Diagnostic Code 5257 for instability of the 
knee, and there is also X-ray evidence of arthritis, a 
separate rating for arthritis could also be based on painful 
motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 
(which finds that separate ratings under Diagnostic Code 5260 
for limitation of flexion of the leg and Diagnostic Code 5261 
for limitation of extension of the leg may be assigned for 
disability of the same joint).  However, the Board has 
determined that the General Counsel opinion does not extend 
to Diagnostic Code 5262 for impairment of the tibia and 
fibula.  The Board notes that the words "slight," 
"moderate" and "marked" used in determining a higher 
rating under Diagnostic Code 5262 are not defined in the 
Rating Schedule.  Rather than applying a mechanical formula, 
the Board has considered all of the evidence of record 
including any painful or limitation of motion in determining 
the proper rating under Diagnostic Code 5262.  Thus, the 
manifestations compensated under Diagnostic Code 5262 include 
limitation of motion as contemplated under Diagnostic Code 
5003 and it would constitute pyramiding in this case to 
compensate the Veteran for functional impairment under 
Diagnostic Code 5003.    

Chondromalacia of the Right Knee

The Veteran's chondromalacia of the right knee is rated 30 
percent disabling under Diagnostic Code 5262.  In this 
matter, the RO has found Diagnostic Code 5262, which 
addresses impairment of the tibia and fibula as most 
analogous to the Veteran's bilateral chondromalacia disorder.  
In addressing the Veteran's claim for increase under this 
provision, the Board will review the criteria under 
Diagnostic Code 5262, in addition to the criteria noted under 
other Diagnostic Codes addressing knee disorders.  See 38 
C.F.R. § 4.71, Diagnostic Codes 5256-5263.    

During the pendency of this appeal, the RO increased the 
rating assigned to the Veteran's disability from 20 percent 
to 30 percent under Diagnostic Code 5262, effective February 
3, 2006.  The Board will therefore consider whether the 
Veteran is entitled to a higher disability rating under both 
stages of this appeal.  Additionally, the Board has 
considered whether additional staging is appropriate.  See 
Hart v. Mansfield, 21 Vet.App. 505 (2007).   For reasons 
discussed in more detail below, the Board finds that the 
stages created by the RO are appropriate in light of the 
competent medical evidence of record and that there is no 
competent evidence that the Veteran's service-connected 
disability underwent additional increases in severity during 
this appeal sufficient to warrant additional staged ratings.

Prior to February 3, 2006

The Veteran underwent a VA examination in June 2003.  She 
reported burning pain and stiffness in both knees.  The 
Veteran indicated that she had some instability or giving way 
in her knees.  She also stated that she has lack of 
endurance.  Her condition is chronic and present every day.  
She does not use crutches, braces, a cane or corrective 
shoes.  The Veteran indicated that there have not been any 
episodes of dislocation or recurrent subluxation.  On 
physical examination, her right knee had no exostoses or 
effusion.  There was some tenderness over the joint line 
medially.  Knee flexion was completed to 140 degrees with 
pain starting at 90 degrees and progressively getting worse 
to 140 degrees.  Full flexion can be obtained by pressure.  
The medial and lateral collateral ligaments and anterior and 
posterior cruciate ligaments were stable.  

After careful consideration of the record including the June 
2003 VA examination discussed above, the Board concludes that 
the competent medical evidence does not warrant an evaluation 
in excess of 20 percent under Diagnostic Code 5262 prior to 
February 3, 2006.  The Veteran's right knee was manifested by 
no more than mild to moderate functional disability with 
subjective complaints of burning pain and stiffness.  The 
Veteran did not complain of and the evidence did not show 
that the Veteran had instability of the ligaments.  
Furthermore, she did not use any type of assistive device or 
brace for her right knee.  There was objective evidence of 
mild to moderate limitation of motion on flexion due to pain.  
Thus, the evidence more closely approximates a moderate knee 
disability and most closely approximates the 20 percent 
disability rating already assigned during this period of the 
appeal.  

The Board has considered whether the Veteran is entitled to a 
higher disability rating under alternative Diagnostic Codes.  
Under Diagnostic Codes 5260 and 5261, a 30 percent disability 
rating is warranted for flexion limited to 15 degrees and 
extension limited to 20 degrees.  In this case, the Veteran's 
flexion is at the worst limited to 90 degrees with 
consideration of pain.  Furthermore, there is no evidence of 
record that the Veteran's extension is limited to 20 degrees.  

As part of the above determination, the Board contemplated 
additional functional loss due to pain, weakness, 
fatigability, incoordination, or pain on movement of a joint.  
The Veteran does not exhibit the functional equivalent of 
limitation of motion to 15 degrees on flexion or to 20 
degrees on extension or painful motion in either direction to 
warrant a compensable rating based on limited or painful 
motion.  
Thus, the objective medical evidence of record does not show 
that the Veteran has functional loss warranting a rating 
higher than 20 percent prior to February 3, 2006.

The Board observes that Diagnostic Codes 5256 and 5257 are 
the only other codes for the knee and leg that provide a 
higher rating than 20 percent.  However, the Veteran does not 
have ankylosis, recurrent subluxation or lateral instability 
of the right knee.  Accordingly, Diagnostic Codes 5256 and 
5257 are not applicable in this case.  

As of February 3, 2006

During the March 2006 VA examination, the Veteran complained 
of sharp throbbing pain of the entire knee joint, which 
increased in severity with activity.  She noted cracking and 
popping of the joint.  Her knee was stiff all of the time and 
it buckled and locked occasionally.  She reported increased 
pain with kneeling and squatting and she requires assistance 
getting back up.  The Veteran indicated that she has had 
difficulty falling asleep due to the pain.  Swelling of the 
right knee is generally present.  She reported flare-ups in 
knee pain approximately six times per week lasting several 
hours and relieved by elevation, alternating heat and ice and 
stretches.  She did not report any dislocation or 
subluxation.  She is able to walk about 100 feet and then has 
to stop due to the pain.  She has difficulty getting in and 
out of her car, using stairs, getting on and off the toilet, 
and getting in and out of the bathtub.  The examiner noted 
that the Veteran's gait was stable, smooth and symmetric.  
Her extremities were properly aligned and grossly symmetric.  
Muscle mass, tone and strength were symmetric with strength 
five out of five without fatigue or lack of endurance after 
continuous resistance greater than gravity.  The Veteran was 
very guarded and cautious during the examination and she had 
difficulty going from a sitting position to standing.  She 
had to use her arms and the armrest to assist in standing.  
The examiner noted that her right knee was exquisitely tender 
to light palpation especially the medial and lateral joint 
lines.  The examiner observed mild swelling and mild 
patellofemoral crepitus with range of motion.  There was also 
mild swelling of the lateral aspect of the right knee.  
Flexion of the right knee was from zero to 35 degrees with 
pain at 10 degrees with active range of motion.  The examiner 
noted significant increased pain of the right leg with active 
range of motion.  Flexion of the right knee on passive motion 
was zero to 90 degrees with pain at 90 degrees.  Veteran was 
able to sit in chair with right knee flexed at 90 degrees.  
The Veteran was unable to do Drawer or McMurray tests for the 
right knee due to complaints of discomfort and her inability 
to flex the knee enough to put her foot flat on the exam 
table.  Vulgus and varus stress test was negative.  The 
examiner determined that the Veteran's chondromalacia of the 
right knee had moderately severe functional impact.  

The Veteran underwent another VA examination in August 2007.  
The Veteran reported constant sharp stabbing pain rated 9 out 
of 10 in severity with radiculopathy of the right lower 
extremity.  With extended use of the knee, including bending 
walking, twisting, lifting and sitting, the pain increased to 
10 out of 10.  She also reported increased numbness, 
tingling, and loss of sensation in the right lower extremity 
after extended use.  She noted occasionally swelling 7 out of 
7 days, which resolves with the use of ice.  The Veteran also 
reported heat and swelling 7 days a week for eight to twelve 
hours daily.  She reported difficulty walking distances and 
walking on uneven ground.  She uses a cane and wears braces 
to both knees.  On physical examination, the Veteran's 
extremities were properly aligned and grossly symmetric.  
Muscle mass, tone and strength were symmetric with strength 
three out of five bilaterally with fatigue or lack of 
endurance after continuous resistance greater than gravity.  
There was no evidence of clubbing or cyanosis.  Flexion of 
the right knee was from zero to 30 degrees with pain at ten 
degrees.  Extension was to zero degrees.  The examiner was 
unable to evaluate specific joint crepitance due to painful 
limited range of motion.  Drawer test was negative.  There 
was no evidence of laxity or instability.  The examiner noted 
that there was no effusion, warmth or erythema.  The examiner 
observed that the Veteran demonstrated extreme pain with 
light palpation of the knees and lower extremities and he 
viewed this as an inappropriate pain response.  Extreme pain 
was also noted with minimal range of motion.  However, a 
witness in the room that assisted with the examination noted 
that the Veteran, easily sat in a char with knees bent in 
excess of 100 degrees bilateral with no reported pain when 
sitting in the chair.  The examiner determined that the 
examination of the Veteran's right knee chondromalacia 
revealed inappropriate pain response and inappropriate 
decreased range of motion on examination.  He asserted that 
that the Veteran's right knee disorder has a moderate impact 
on functional ability.  

The Board notes that, in order to receive an increased rating 
under Diagnostic Code 5262 for chondromalacia of the right 
knee, the evidence of record must reflect that the Veteran's 
right lower extremity disability has manifested itself with 
nonunion of the tibia and fibula with loose motion requiring 
a brace.  The medical evidence of record gives no such 
indication.  Although the Veteran's right knee disability 
requires the use of a cane and a knee brace, there is no 
evidence that the Veteran has nonunion of the tibia or fibula 
or loose movement.  As such, an increased rating cannot be 
assigned under this diagnostic code. 

The Board has also considered alternative avenues through 
which the Veteran may obtain an increased disability rating.  
Diagnostic Codes 5256 and 5261 are the only other codes for 
the knee and leg that provide a higher rating than 30 
percent.  However, the Veteran does not have ankylosis of the 
knee or any limitation of extension.  Accordingly, Diagnostic 
Codes 5256 and 5261 for knee and leg conditions are not 
applicable in this case.  

Extraschedular Consideration for Bilateral Chondromalacia

According to VA regulation, in exceptional cases where 
schedular ratings are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1).  An extraschedular disability rating is 
warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three 
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for the 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and it is found inadequate, 
the Board must determine whether the claimant's disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the Veteran's disability picture requires the assignment of 
an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluation 
for service-connected chondromalacia of the bilateral knees 
is inadequate.  A comparison between the level of severity 
and symptomatology of the Veteran's chondromalacia with the 
established criteria found in the rating schedule for 
impairment of the tibia and fibula shows that the rating 
criteria reasonably describes the Veteran's disability level 
and symptomatology.  The Board notes that the record 
indicates that the Veteran is currently unemployed due to her 
knee disorders.  However, the evidence does not indicate that 
her service-connected knee disorders have caused marked 
interference with employment that is not already contemplated 
for in the rating schedule.  Furthermore, the medical record 
does not show that the Veteran's chondromalacia of the 
bilateral knees have necessitated frequent periods of 
hospitalization during the appeal period or otherwise 
rendered impracticable the regular schedular standards for 
rating such disability.  Under these circumstances, and in 
the absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to service connection for depression is 
denied.

2.  Entitlement to service connection for right knee 
arthritis to include as secondary to right knee 
chondromalacia is denied.

3.  Entitlement to a disability rating in excess of 20 
percent for left knee chondromalacia prior to August 31, 2007 
is denied.

4.  Entitlement to a disability rating of 30 percent for left 
knee chondromalacia as of August 31, 2007 is granted.

5.  Entitlement to a disability rating in excess of 20 
percent for right knee chondromalacia between March 24, 2003 
and February 3, 2006 is denied.

6.  Entitlement to a disability rating in excess of 30 
percent for right knee chondromalacia as of February 3, 2006 
is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


